IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ROBERT L. COLLIER,                   NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-0926

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed September 19, 2014.

An appeal from the Circuit Court for Duval County.
Mark Hulsey III, Judge.

William Mallory Kent, Jacksonville, for Appellant.

Pamela Jo Bondi, Attorney General, and Giselle D. Lylen, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Robert Collier appeals an order denying his postconviction motion to correct

an illegal sentence. See Fla. R. Crim. P. 3.800(a). In 2009, Collier was convicted

of armed robbery and sentenced to life imprisonment. In his postconviction motion,
he alleged his life sentence is illegal because the trial court improperly took into

account his lack of remorse and candor when imposing the sentence. See Green v.

State, 84 So. 3d 1169, 1171 (Fla. 3d DCA 2013) (“[A] lack of remorse, the failure

to accept responsibility, or the exercise of one’s right to remain silent at sentencing

may not be considered by the trial court in fashioning the appropriate sentence.”).

However, such a claim asserts error in the sentencing process, as opposed to the

legality of the sentence itself, and thus, cannot be raised in a rule 3.800(a) motion.

See Guilford v. State, 88 So. 3d 998, 999 (Fla. 2d DCA 2012) (holding claim that

trial court erroneously took into account defendant’s failure to admit guilt and accept

responsibility not cognizable in rule 3.800(a) motion). Accordingly, Collier’s

motion was properly denied.

      AFFIRMED.



ROBERTS, MARSTILLER, and SWANSON, JJ., CONCUR.




                                          2